Citation Nr: 1038726	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  08-11 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an increased rating for residuals of shell 
fragment wounds (SFW) of the buttocks, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1965 to March 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Indianapolis, 
Indiana.  

The February 2007 rating decision granted separate service 
connection for residuals of a shell fragment wound of the right 
buttock, with a rating of 10 percent, effective from June 30, 
2006.  (Service connection had originally been established by a 
rating decision in December 1986 for scars of the right calf and 
right buttock, residuals of shell fragment wounds, rated 
noncompensable from July 22, 1986.)  In a rating decision dated 
in November 2008, it was noted that while the right buttock was 
previously identified separately, inasmuch as both buttocks are 
evaluated as a whole, the service-connected disability was 
recharacterized as residuals of shell fragment wounds of the 
buttocks, rated 10 percent, effective from June 30, 2006.  

In May 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

The February 2007 rating decision also granted service connection 
for bilateral shoulder SFW residuals, and assigned a 
noncompensable initial rating.  In April 2008, the Veteran filed 
a statement which was interpreted as a claim for an increased 
rating for the bilateral shoulder disability.  In a November 2008 
rating decision, the noncompensable initial rating was increased 
to 10 percent.  In March 2009, the Veteran filed a notice of 
disagreement, and the RO issued a statement of the case (SOC) in 
August 2009.  The evidence does not reflect that the Veteran 
filed a substantive appeal; therefore, the Board does not have 
jurisdiction over the issue of entitlement to an initial rating 
in excess of 10 percent for bilateral shoulder SFW residuals.




FINDINGS OF FACT

Throughout the rating period on appeal, from June 6, 2006, the 
residuals of SFW of the buttocks have been manifested by 
superficial scars affecting an area not larger than 6 square 
inches, with retained metallic fragments, and complaints of 
itching, tingling, and numbness upon sitting, or with heat or 
humidity. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
residuals of SFW of the buttocks have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West  2002); 38 C.F.R. § 4.118, 
Diagnostic Codes(DCs) 7800 - 7805 (as in effect prior to October 
23, 2008) and 7800 - 7002, 7804, 7805 (as in effect from October 
23, 2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and/or an effective date will be assigned if 
service connection is awarded.  Because the Court's decision is 
premised on the five elements of a service connection claim, it 
is the consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any one of 
the five elements of a "service connection " claim, to include 
an increased rating claim.  

In VA correspondence to the Veteran dated in August 2006, the 
Veteran was informed of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  The notice provided also informed the 
Veteran of the criteria necessary for assignment of an effective 
date and disability rating, in the event of award of the benefit 
sought.  In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided prior to 
an initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudication denying 
the claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini.

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA 
notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, and VA examination and 
treatment records.  Additionally, the claims file contains the 
statements of the Veteran in support of his claim, to include his 
testimony at a May 2010 Board hearing.  The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further available evidence not already of 
record for which VA has a duty to obtain.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

VA examinations with respect to the issue on appeal were obtained 
in August 2006, March 2008, September 2008, and July 2009.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations were more than adequate, as they include visual 
inspections, x-rays, physical examination, and an interview with 
the Veteran regarding his complaints.  The reports of the 
examination contain findings necessary to evaluate the disability 
under the applicable diagnostic code rating criteria.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that the 
disability is considered in the context of the entire recorded 
history.  Id. § 4.1.  Nevertheless, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Board notes that staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating scars 

The schedular criteria for evaluating scars have undergone 
revision since the Veteran filed his claim.  The amendment, 
affecting DCs 7800-7805, was effective October 23, 2008.  As 
such, the Board has evaluated the Veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version would 
accord him the highest rating.  There is no precedential case law 
or General Counsel opinion that prohibits the application of a 
prior regulation to the period on or after the effective date of 
a new regulation.  Thus, the rule in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), overruled, in part, by Kuzma v. Principi, 341 
F.3d 1327, 1328-29 (2003), that the Veteran is entitled to the 
most favorable of the versions of a regulation that was revised 
during his appeal, allows application of the prior versions of 
the applicable diagnostic codes at 38 C.F.R. § 4.118 to the 
period on or after the effective date of the new regulation.  See 
38 C.F.R. § 4.118 (2010).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

As the Veteran's increased rating claim was received by VA in 
June 2006, the rating period on appeal is from June 2005, one 
year prior to the date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2) (2010).  However, the record does not contain 
clinical evidence of the status of the disability at issue for 
the one year period prior to the date of receipt of the claim in 
June 2006.  Nevertheless, in accordance with 38 C.F.R. §§ 4.1 and 
4.2 (2010) and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the 
history of the disability is for consideration in rating a 
disability.

An August 2006 VA examination report reflects that the Veteran 
reported that he cannot sit for long periods of time without 
soreness.  He further reported that he required no medication.  
Upon clinical examination, it was noted that the Veteran had 
scars along the buttocks.  It was noted that there were three 
isolated areas of .8 centimeters.  The scars were slightly tender 
to palpation, nonadherent, stable, flat and superficial.  There 
was no inflammation, edema or keloid formation.  The color was 
normal and there was no induration.  There was no inflexibility, 
but there was limitation in sitting due to the scars because of 
presumed deep tissue retained fragments.  Although, the examiner 
noted "presumed deep tissue retained fragments", there is no 
evidence that x-rays were reviewed at that time.  In addition, 
the claims file was not available for review and the examiner was 
relying on the self reported history of the Veteran.

A March 2008 VA examination report (peripheral nerves) reflects 
that the Veteran reported that his buttocks tingle, but have no 
pain.  He noted tingling on both sides of the buttocks, and 
stated that the tingling comes and goes, particularly if he sits 
or drives for prolonged periods of time, or when he sweats.  Upon 
clinical examination, it was noted that the Veteran had 
hypoesthesia (reduced sense of touch or sensation) to pin prick, 
and to a lesser degree, light touch in the entire buttocks and a 
few centimeters below on each side.  The examiner noted that this 
did not fit a dermatomal distribution or distribution of 
posterior femoral cutaneous nerve.  The examiner further noted 
that the "distribution is a bit inconsistent on repeated 
testing.  There is no associated color, vascular, or apparent 
autonomic changes."  There was no muscle atrophy present, and no 
abnormal muscle tone or bulk.  The diagnosis was parasthesias in 
bilateral buttocks which may be referred pain versus cutaneous 
pain from shrapnel.  It was opined that the symptoms were most 
likely due to shrapnel as the Veteran reported it came on after 
his injury.  The examiner noted that the disability itches when 
the Veteran is at work, but that he has learned to handle it 
discreetly.  The examiner also noted that the Veteran is very 
mobile at work, and has no weakness.  The examiner rated the 
disability as "mild" given the sensory-only symptoms.  The 
examiner further noted that the Veteran's pes planus and distal 
stocking hypoesthesias in bilateral feet was not likely related 
to the buttocks.  

A March 2008 VA examination report by Dr. S.T. reflects sensation 
was intact to touch over both buttocks.  The buttocks showed no 
asymmetry or deformity.  In addition there was no numbness or 
localized tenderness.  The examiner found "no obvious scar in 
this area."

A September 2008 VA examination report reflects that the examiner 
was unable to see scars on the Veteran's buttocks.  The Veteran 
reported that he did not have pain, but has irritation and 
tingling when he becomes heated or when he sits for long periods 
of time.  Lateral views of the Veteran's buttocks reflected that 
the Veteran had many metallic densities in close approximation to 
the skin of the buttock.  The examiner noted that a single 
metallic density projects over the lower lumbar spine.  It was 
noted that the metallic fragments were grossly stable. 

A July 2009 VA examination report indicates that a July 2009 x-
ray of the Veteran's pelvis reflected "stable multiple metallic 
densities projected over the lower pelvis, pubic rami, and 
proximal thighs."  The residual shrapnel was in the subcutaneous 
tissue.  Dorland's Illustrated Medical Dictionary (31st ed. 2007) 
defines subcutaneous as "beneath the skin". The Veteran 
reported numbness of both buttocks and that he could feel 
shrapnel pain and tingling down the right buttock to the knee.  
However, he also reported no pain.  He reported that the tingling 
occurs after sitting for approximately 15 to 20 minutes.  The 
examiner opined that the Veteran's symptoms in his buttock were 
related to his shrapnel and gunshot wounds.  The examiner further 
opined that the Veteran's "main problem is with sitting, due to 
the pressure and irritation of subcutaneous nerves/soft tissues. 
[The Veteran] does not state any limitations with his range of 
motion."

At the May 2010 Travel Board hearing, the Veteran testified that, 
if it is hot or humid outside, his buttocks itch.  (See Board 
hearing transcript, page 3).  He stated that the retained 
metallic fragments are not sensitive to touch, but that he has 
constant irritation and itching, which is made worse by heat and 
sitting for long periods of time.  He also stated that, at times, 
he goes numb from his right hip to his right knee for five to 10 
minutes (See Board hearing transcript, page 7).  He reported 
that, to his knowledge, he did not have muscle damage to the 
area. (See Board hearing transcript, page 8)

The clinical evidence of record regarding the number of scars 
which the Veteran has is conflicting.  His STRs noted a single 
one inch scar of the right buttocks.  A September 1986 VA 
examination report reflects that the examiner was unable to 
identify scars.  His skin was noted to be normal.  The August 
2006 VA examiner reported three isolated areas of .8 centimeters 
in size.  The March 2008 VA examiner, Dr. S.T., reported no 
obvious scar in the Veteran's buttocks.  The September 2008 VA 
examiner reported he was unable to see scars on the Veteran's 
buttocks.  Regardless, the Board notes that the Veteran's scar(s) 
is/are not of the head, face, or neck; therefore application of 
DC 7800 is not warranted.  The Veteran scar area is less than 6 
square inches; therefore, he is not entitled to a 10 percent 
rating under DC 7801.  DC 7802 is not for application as the scar 
area is not 144 square inches or greater.  DC 7803, prior to the 
October 2008 revision, is not for application as there is no 
evidence of an unstable scar.  DC 7805, prior, and subsequent, to 
the October 2008 revision, is not for application as there is no 
evidence of limitation of motion or function due to the Veteran's 
scar.  

Prior to October 2008, a 10 percent rating was warranted under DC 
7804 for superficial scars which were painful on examination.  
Note (1) to DC 7804 provided that a superficial scar was one not 
associated with underlying soft tissue damage. Effective from 
October 23, 2008, scars which are unstable or painful are rated 
under DC 7804.  One or two scars that are unstable or painful are 
evaluated as 10 percent disabling.  Three or four scars that are 
unstable or painful are evaluated as 20 percent disabling.  An 
unstable scar is one where, for an reason, there is frequent los 
of covering of the skin over the scar.  As noted above, the 
evidence is conflicting as to the actual number of the Veteran's 
scars.  The majority of the examinations are against the finding 
that the Veteran has more than one scar.  More importantly, there 
is no evidence that the Veteran has three or more painful or 
unstable scars.  To the contrary, the evidence reflects that the 
Veteran has repeatedly stated that the scars were not painful and 
there was no history of breakdown.  (See VA medical records and 
Board hearing transcript, pages 7 and 9).  

The Veteran has consistently stated that he has a "tingling" in 
his buttocks; therefore, giving the Veteran the benefit of the 
doubt, the Board finds that a 10 percent rating, and no higher, 
is warranted for his parasthesias, which requires no medication.  
(See August 2006 VA examination report).

The Board has considered whether any other diagnostic code is 
appropriate and found that there is not.  There is no evidence of 
any muscle disabilities or damage to the nerves of the buttocks 
which would provide for application of 38 C.F.R. § 4.56 or a 
higher rating under 38 C.F.R. § 4.124a (diseases of the 
peripheral nerves).  For VA rating purposes the cardinal signs 
and symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment 
coordination and uncertainty of movement.  The evidence reflects 
no muscle atrophy, no abnormal muscle tone or bulk, no abnormal 
movements, and no function of any joint affected by the nerve 
disorder.  (See March 2008 VA record for peripheral nerves).  

In addition, the Board has specifically reviewed the Veteran's 
STRs with a view toward any evidence of muscle disability.  The 
Veteran's STRs reflect that in June 1968, he sought treatment for 
shrapnel wounds of the right lower leg, which were cleaned, 
debrided, and left open.  It was noted that he had small 
superficial open shrapnel wounds of lower extremities.  Secondary 
closure of wounds was performed under local anesthesia without 
complications.  He had routine healings.  An excision of mass of 
the left and right elbow was done with routine healing.  The 
diagnosis was multiple shrapnel wounds.  The Veteran was returned 
to duty after 25 days of hospitalization.  The record is negative 
for any specific mention of the Veteran's buttocks.  Subsequent 
STRs are negative for any complaints of, or treatment for, the 
Veteran's buttocks.  A February 1969 report of medical 
examination for "release to in-active duty" reflects that the 
Veteran had a one inch scar on the buttocks.  

In conclusion, the evidence of record is against a finding that 
the Veteran's service-connected SFW of the buttocks warrants a 
rating in excess of 10 percent for any time period on appeal.  He 
has no muscle disability, no joint function affected by a nerve 
disorder, no deep scars, and no more than mild symptoms.  As the 
preponderance of the evidence is against the claim for a rating 
in excess of 10 percent, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).



Extraschedular consideration

The Board finds that the evidence does not reflect that the 
disability at issue caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  The record reflects that 
the Veteran was very mobile at work, and was able to handle any 
itching of the buttocks discreetly.  Hence, referral for 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2010) is not warranted.  See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an increased rating for residuals of shell 
fragment wounds of the buttocks, currently evaluated as 10 
percent disabling, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


